

	

		II

		109th CONGRESS

		1st Session

		S. 1256

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 16, 2005

			Mr. Biden introduced the

			 following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To require the Secretary of Homeland

		  Security to develop regulations regarding the transportation of extremely

		  hazardous materials, and for other purposes.

	

	

		1.Short title;

			 findings

			(a)Short

			 titleThis Act may be cited

			 as the Hazardous Materials

			 Vulnerability Reduction Act of 2005.

			(b)FindingsCongress makes the following

			 findings:

				(1)Congress has specifically given the

			 Department of Homeland Security, working in conjunction with the Department of

			 Transportation and other Federal agencies, the primary authority for the

			 security of the United States transportation sector, including passenger and

			 freight rail.

				(2)This authority includes the responsibility

			 to protect American citizens from terrorist incidents related to the transport

			 by rail of extremely hazardous materials.

				(3)Federal agencies have determined that

			 hazardous materials can be used as tools of destruction and terror and that

			 extremely hazardous materials are particularly vulnerable to sabotage or misuse

			 during transport.

				(4)The Federal Bureau of Investigation and the

			 Central Intelligence Agency have found evidence suggesting that chemical

			 tankers used to transport and store extremely hazardous chemicals have been

			 targeted by terrorist groups.

				(5)Rail shipments of extremely hazardous

			 materials are often routed through highly attractive targets and densely

			 populated areas, including within a few miles of the White House and United

			 States Capitol.

				(6)According to security experts, certain

			 extremely hazardous materials present a mass casualty terrorist potential

			 rivaled only by improvised nuclear devices, certain acts of bioterrorism, and

			 the collapse of large occupied buildings.

				(7)A report by the Chlorine Institute found

			 that a 90-ton rail tanker, if successfully targeted by an explosive device,

			 could cause a catastrophic release of an extremely hazardous material, creating

			 a toxic cloud 40 miles long and 10 miles wide.

				(8)The Environmental Protection Agency

			 estimates that in an urban area a toxic cloud could extend for 14 miles.

				(9)The United States Naval Research

			 Laboratories concluded that a toxic plume of this type, created while there was

			 a public event on the National Mall, could kill or injure up to 100,000 people

			 in less than 30 minutes.

				(10)According to security experts, rail

			 shipments of extremely hazardous materials are particularly vulnerable and

			 dangerous, however the Federal Government has made no material reduction in the

			 inherent vulnerability of hazardous chemical targets inside the United

			 States.

				(11)While the safety record related to rail

			 shipments of hazardous materials is very good, recent accidental releases of

			 extremely hazardous materials in rural South Carolina and San Antonio, Texas,

			 demonstrate the fatal danger posed by extremely hazardous materials.

				(12)Security experts have determined that

			 re-routing these rail shipments is the only way to immediately eliminate this

			 danger in high threat areas, which currently puts hundreds of thousands of

			 people at risk.

				(13)Security experts have determined that the

			 primary benefit of re-routing the shipment of extremely hazardous materials is

			 a reduction in the number of people that would be exposed to the deadly impact

			 of the release due to an attack, and the principal cost would be the additional

			 operating expense associated with possible increase inhaul for the shipment of

			 extremely hazardous materials.

				(14)Less than 5 percent of all hazardous

			 materials shipped by rail will meet the definition of extremely hazardous

			 materials under this Act.

				2.DefinitionsIn this Act, the following definitions

			 apply:

			(1)Extremely

			 hazardous materialThe term

			 extremely hazardous material means any chemical, toxin, or other

			 material being shipped or stored in sufficient quantities to represent an acute

			 health threat or have a high likelihood of causing injuries, casualties, or

			 economic damage if successfully targeted by a terrorist attack, including

			 materials that—

				(A)are—

					(i)toxic by inhalation;

					(ii)extremely flammable; or

					(iii)highly explosive;

					(B)contain high level nuclear waste; or

				(C)are otherwise designated by the Secretary

			 as extremely hazardous.

				(2)High threat

			 corridor

				(A)In

			 generalThe term high

			 threat corridor means a geographic area that has been designated by the

			 Secretary as particularly vulnerable to damage from the release of extremely

			 hazardous materials, including—

					(i)large populations centers;

					(ii)areas important to national

			 security;

					(iii)areas that terrorists may be particularly

			 likely to attack; or

					(iv)any other area designated by the Secretary

			 as vulnerable to damage from the rail shipment or storage of extremely

			 hazardous materials.

					(B)Other

			 areas

					(i)In

			 generalAny city that is not

			 designated as a high threat corridor under subparagraph (A) may file a petition

			 with the Secretary to be so designated.

					(ii)ProcedureThe Secretary shall establish, by rule,

			 regulation, or order, procedures for petitions under clause (i),

			 including—

						(I)designating the local official eligible to

			 file a petition;

						(II)establishing the criteria a city shall

			 include in a petition;

						(III)allowing a city to submit evidence

			 supporting its petition; and

						(IV)requiring the Secretary to rule on the

			 petition not later than 60 days after the date of submission of the

			 petition.

						(iii)NoticeThe Secretary’s decision regarding any

			 petition under clause (i) shall be communicated to the requesting city, the

			 Governor of the State in which the city is located, and the Senators and

			 Members of the House of Representatives that represent the State in which the

			 city is located.

					(3)SecretaryThe term Secretary means the

			 Secretary of Homeland Security or the Secretary’s designee.

			(4)StorageThe term storage means any

			 temporary or long-term storage of extremely hazardous materials in rail tankers

			 or any other medium utilized to transport extremely hazardous materials by

			 rail.

			3.Regulations for

			 transport of extremely hazardous materials

			(a)Purposes of

			 regulationsThe regulations

			 issued under this section shall establish a national, risk-based policy for

			 extremely hazardous materials transported by rail or being stored. To the

			 extent the Secretary determines appropriate, the regulations issued under this

			 section shall be consistent with other Federal, State, and local regulations

			 and international agreements relating to shipping or storing extremely

			 hazardous materials.

			(b)Issuance of

			 regulationsNot later than 90

			 days after the date of enactment of this Act, the Secretary shall issue, after

			 notice and opportunity for public comment, regulations concerning the rail

			 shipment and storage of extremely hazardous materials by owners and operators

			 of railroads. In developing such regulations, the Secretary shall consult with

			 other Federal, State, and local government entities, security experts,

			 representatives of the hazardous materials rail shipping industry, labor unions

			 representing persons who work with hazardous materials in the rail shipping

			 industry, and other interested persons, including private sector interest

			 groups.

			(c)RequirementsThe regulations issued under this section

			 shall—

				(1)include a list of the high threat corridors

			 designated by the Secretary;

				(2)contain the criteria used by the Secretary

			 to determine whether an area qualifies as a high threat corridor;

				(3)include a list of extremely hazardous

			 materials;

				(4)establish protocols for owners and

			 operators of railroads that ship extremely hazardous materials regarding

			 notifying all governors, mayors, and other designated officials and local

			 emergency responders in a high threat corridor of the quantity and type of

			 extremely hazardous materials that are transported by rail through the high

			 threat corridor;

				(5)require reports regarding the transport by

			 railroad of extremely hazardous materials by the Secretary to local

			 governmental officials designated by the Secretary, and Local Emergency

			 Planning Committees, established under the Emergency Planning and Community

			 Right to Know Act of 1986 (42 U.S.C. 11001 et seq.);

				(6)establish protocols for the coordination of

			 Federal, State, and local law enforcement authorities in creating a plan to

			 respond to a terrorist attack, sabotage, or accident involving a rail shipment

			 of extremely hazardous materials that causes the release of such

			 materials;

				(7)require that any rail shipment containing

			 extremely hazardous materials be re-routed around any high threat corridor;

			 and

				(8)establish standards for the Secretary to

			 grant exceptions to the re-routing requirement under paragraph (7).

				(d)High threat

			 corridors

				(1)In

			 generalThe criteria under

			 subsection (c)(2) for determining whether an area qualifies as a high threat

			 corridor may be the same criteria used for the distribution of funds under the

			 Urban Area Security Initiative program.

				(2)Initial

			 listIf the Secretary is

			 unable to complete the review necessary to determine which areas should be

			 designated as high threat corridors within 90 days after the date of enactment

			 of this Act, the initial list shall be the cities that receive funding under

			 the Urban Areas Security Initiative Program in fiscal year 2004.

				(e)Extremely

			 hazardous materials listIf

			 the Secretary is unable to complete the review necessary to determine which

			 materials should be designated extremely hazardous materials under subsection

			 (c)(3) within 90 days of the date of enactment of this Act, the initial list

			 shall include—

				(1)explosives classified as Class 1, Division

			 1.1, or Class 1, Division 1.2, under section 173.2 of title 49, Code of Federal

			 Regulations, in a quantity greater than 500 kilograms;

				(2)flammable gasses classified as Class 2,

			 Division 2.1, under section 173.2 of title 49, Code of Federal Regulations, in

			 a quantity greater than 10,000 liters;

				(3)poisonous gasses classified as Class 2,

			 Division 2.3, under section 173.2 of title 49, Code of Federal Regulations,

			 that are also assigned to Hazard Zones A or B under section 173.116 of title

			 49, Code of Federal Regulations, in a quantity greater than 500 liters;

				(4)poisonous materials, other than gasses,

			 classified as Class 6, Division 6.1, under section 173.2 of title 49, Code of

			 Federal Regulations, that are also assigned to Hazard Zones A or B under

			 section 173.116 of title 49, Code of Federal Regulations, in a quantity greater

			 than 1,000 kilograms; and

				(5)anhydrous ammonia classified as Class 2,

			 Division 2.2, under section 173.2 of title 49, Code of Federal Regulations, in

			 a quantity greater than 1,000 kilograms.

				(f)Notification

				(1)In

			 generalThe protocols under

			 subsection (c)(4) shall establish the required frequency of reporting by an

			 owner and operator of a railroad to the Governors, Mayors, and other designated

			 officials and local emergency responders in a high threat corridor.

				(2)Reports to

			 secretaryThe protocols under

			 subsection (c)(4) shall require owners and operators of railroad to make annual

			 reports to the Secretary regarding the transportation of extremely hazardous

			 materials, and to make quarterly updates if there has been any significant

			 change in the type, quantity, or frequency of shipments.

				(3)ConsiderationsIn developing protocols under subsection

			 (c)(4), the Secretary shall consider both the security needs of the United

			 States and the interests of State and local governmental officials.

				(g)Reports

				(1)Frequency

					(A)In

			 generalThe Secretary shall

			 make an annual report to local governmental officials and Local Emergency

			 Planning Committees under subsection (c)(5).

					(B)UpdatesIf there has been any significant change in

			 the type, quantity, or frequency of rail shipments in a geographic area, the

			 Secretary shall make a quarterly update report to local governmental officials

			 and Local Emergency Planning Committees in that geographic area.

					(2)ContentsEach report made under subsection (c)(5)

			 shall incorporate information from the reports under subsection (c)(4) and

			 shall include—

					(A)a good-faith estimate of the total number

			 of rail cars containing extremely hazardous materials shipped through or stored

			 in each metropolitan statistical area; and

					(B)if a release from a railcar carrying or

			 storing extremely hazardous materials is likely to harm persons or property

			 beyond the property of the owner or operator of the railroad, a risk management

			 plan that provides—

						(i)a hazard assessment of the potential

			 effects of a release of the extremely hazardous materials, including—

							(I)an estimate of the potential release

			 quantities; and

							(II)a determination of the downwind effects,

			 including the potential exposures to affected populations;

							(ii)a program to prevent a release of extremely

			 hazardous materials, including—

							(I)security precautions;

							(II)monitoring programs; and

							(III)employee training measures utilized;

			 and

							(iii)an emergency response program that provides

			 for specific actions to be taken in response to the release of an extremely

			 hazardous material, including procedures for informing the public and Federal,

			 State, and local agencies responsible for responding to the release of an

			 extremely hazardous material.

						(h)Transportation

			 and storage of extremely hazardous materials through high threat

			 corridors

				(1)In

			 generalThe standards for the

			 Secretary to grant exceptions under subsection (c)(8) shall require a finding

			 of special circumstances by the Secretary, including that—

					(A)the shipment originates in or is destined

			 to the high threat corridor;

					(B)there is no practical alternate

			 route;

					(C)there is an unanticipated, temporary

			 emergency that threatens the lives of people in the high threat corridor;

			 or

					(D)there would be no harm to persons or

			 property beyond the property of the owner or operator of the railroad in the

			 event of a successful terrorist attack on the shipment.

					(2)Practical

			 alternate routesWhether a

			 shipper must utilize an interchange agreement or otherwise utilize a system of

			 tracks or facilities owned by another operator shall not be considered by the

			 Secretary in determining whether there is a practical alternate route under

			 paragraph (1)(B).

				(3)Grant of

			 exceptionIf the Secretary

			 grants an exception under subsection (c)(8)—

					(A)the extremely hazardous material may not be

			 stored in the high threat corridor, including under a leased track or rail

			 siding agreement; and

					(B)the Secretary shall notify Federal, State,

			 and local law enforcement and first responder agencies (including, if

			 applicable, transit, railroad, or port authority agencies) within the high

			 threat corridor.

					4.Safety

			 training

			(a)Homeland

			 security grant program

				(1)In

			 generalThe Secretary may

			 award grants to local governments and owners and operators of railroads to

			 conduct training regarding safety procedures for handling and responding to

			 emergencies involving extremely hazardous materials.

				(2)Use of

			 fundsGrants under this

			 subsection may be used to provide training and purchase safety equipment for

			 individuals who—

					(A)transport, load, unload, or are otherwise

			 involved in the shipment of extremely hazardous materials;

					(B)would respond to an accident or incident

			 involving a shipment of extremely hazardous materials; and

					(C)would repair transportation equipment and

			 facilities in the event of such an accident or incident.

					(3)ApplicationA local government or owner or operator of

			 a railroad desiring a grant under this subsection shall submit an application

			 at such time, in such manner, and accompanied by such information as the

			 Secretary may reasonably establish.

				(4)Authorization

			 of appropriationsThere are

			 authorized to be appropriated $100,000,000 to carry out this subsection.

				(b)Railway hazmat

			 training program

				(1)ProgramSection 5116(j) of title 49, United States

			 Code, is amended by adding at the end the following:

					

						(6)Railway hazmat

				training program

							(A)In order to further the purposes of

				subsection (b), the Secretary of Transportation shall, subject to the

				availability of funds, make grants to national nonprofit employee organizations

				with experience in conducting training regarding the transportation of

				hazardous materials on railways for the purpose of training railway workers who

				are likely to discover, witness, or otherwise identify a release of extremely

				hazardous materials and to prevent or respond appropriately to the

				incident.

							(B)The Secretary of Transportation shall

				delegate authority for the administration of the Railway Hazmat Training

				Program to the Director of the National Institute of Environmental Health

				Sciences under subsection (g). In administering the program under this

				paragraph, the Director of the National Institute of Environmental Health

				Sciences shall consult closely with the Secretary of Transportation and the

				Secretary of Homeland

				Security.

							.

				(2)Authorization

			 of appropriationsSection

			 5127 of title 49, United States Code, is amended by adding at the end the

			 following:

					

						(h)Railway hazmat

				training programThere are

				authorized to be appropriated $10,000,000 for each of fiscal years 2006, 2007,

				and 2008 to carry out section

				5116(j)(6).

						.

				5.Research and

			 development

			(a)Transport

				(1)In

			 generalNot later than 90

			 days after the date of enactment of this Act, the Secretary shall conduct a

			 study of the benefits and availability of technology and procedures that may be

			 utilized to—

					(A)reduce the likelihood of a terrorist attack

			 on a rail shipment of extremely hazardous materials;

					(B)reduce the likelihood of a catastrophic

			 release of extremely hazardous materials in the event of a terrorist attack;

			 and

					(C)enhance the ability of first responders to

			 respond to a terrorist attack on a rail shipment of extremely hazardous

			 materials and other required activities in the event of such an attack.

					(2)Matters

			 studiedThe study conducted

			 under this subsection shall include the evaluation of—

					(A)whether safer alternatives to 90-ton rail

			 tankers exist;

					(B)the feasibility of requiring chemical

			 shippers to electronically track the movements of all shipments of extremely

			 hazardous materials and report this information to the Department of Homeland

			 Security on an ongoing basis as such shipments are transported; and

					(C)the feasibility of utilizing finger-print

			 based access controls for all chemical conveyances.

					(3)ReportingNot later than 180 days after the date of

			 enactment of this Act, the Secretary shall submit a report to Congress

			 describing the findings of the study conducted under this subsection, which

			 shall include recommendations and cost estimates for securing shipments of

			 extremely hazardous materials.

				(b)Physical

			 security

				(1)In

			 generalNot later than 90

			 days after the date of enactment of this Act, the Secretary shall conduct a

			 study of the physical security measures available for rail shipments of

			 extremely hazardous materials that will reduce the risk of leakage or release

			 in the event of a terrorist attack or sabotage.

				(2)Matters

			 studiedThe study conducted

			 under this subsection shall consider the use of passive secondary containment

			 of tanker valves, additional security force personnel, surveillance

			 technologies, barriers, decoy rail cars, and methods to minimize delays during

			 shipping.

				(3)ReportingNot later than 180 days after the date of

			 enactment of this Act, the Secretary shall submit a report to Congress

			 describing the findings of the study conducted under this subsection, which

			 shall contain recommendations and cost estimates for securing shipments of

			 extremely hazardous materials.

				(c)Leased track

			 storage arrangements

				(1)In

			 generalNot later than 90

			 days after enactment of this Act, the Secretary shall conduct a study of

			 available alternatives to storing extremely hazardous materials in or on leased

			 track facilities.

				(2)Matters

			 studiedThe study conducted

			 under this subsection shall—

					(A)evaluate the extent of the use of leased

			 track facilities and the security measures that should be taken to secure

			 leased track facilities; and

					(B)assess means to limit the consequences of

			 an attack on extremely hazardous materials stored on leased track facilities to

			 nearby communities.

					(3)ReportNot later than 180 days after the date of

			 enactment of this Act, the Secretary shall submit a report to Congress

			 describing the findings of the study conducted under this subsection, which

			 shall contain recommendations and cost estimates for securing shipments of

			 extremely hazardous materials.

				6.Whistleblower

			 protection

			(a)Prohibition

			 against discriminationNo

			 owner or operator of a railroad may discharge or otherwise discriminate against

			 any employee with respect to compensation, terms, conditions, or privileges of

			 employment because the employee (or any person acting pursuant to the request

			 of the employee) provided information to the Secretary, the Attorney General,

			 or any Federal supervisory agency regarding a possible violation of any

			 provision of this Act by the owner or operator of a railroad or any director,

			 officer, or employee of an owner or operator of a railroad.

			(b)EnforcementAny employee or former employee who

			 believes that such employee has been discharged or discriminated against in

			 violation of subsection (a) may file a civil action in the appropriate United

			 States district court before the end of the 2-year period beginning on the date

			 of such discharge or discrimination.

			(c)RemediesIf the district court determines that a

			 violation has occurred, the court may order the owner or operator of a railroad

			 that committed the violation to—

				(1)reinstate the employee to the employee's

			 former position;

				(2)pay compensatory damages; or

				(3)take other appropriate actions to remedy

			 any past discrimination.

				(d)LimitationThe protections of this section shall not

			 apply to any employee who—

				(1)deliberately causes or participates in the

			 alleged violation of law or regulation; or

				(2)knowingly or recklessly provides

			 substantially false information to the Secretary, the Attorney General, or any

			 Federal supervisory agency.

				7.Penalties

			(a)Right of

			 action

				(1)In

			 generalAny State or local

			 government may bring a civil action in a United States district court for

			 redress of injuries caused by a violation of this Act against any person (other

			 than an individual) who transports, loads, unloads, or is otherwise involved in

			 the shipping of extremely hazardous materials by rail and who violated this

			 Act.

				(2)ReliefIn an action under paragraph (1), a State

			 or local government may seek, for each violation of this Act—

					(A)an order for injunctive relief; and

					(B)a civil penalty of not more than

			 $1,000,000.

					(b)Administrative

			 penalties

				(1)In

			 generalThe Secretary may

			 issue an order imposing an administrative penalty of not more than $1,000,000

			 for each failure by a person (other than an individual) who transports, loads,

			 unloads, or is otherwise involved in the shipping of extremely hazardous

			 materials to comply with this Act.

				(2)Notice and

			 hearingBefore issuing an

			 order under paragraph (1), the Secretary shall provide the person who allegedly

			 violated this Act—

					(A)written notice of the proposed order;

			 and

					(B)the opportunity to request, not later than

			 30 days after the date on which the person received the notice, a hearing on

			 the proposed order.

					(3)ProceduresNot later than 90 days after the date of

			 enactment of this Act, the Secretary shall issue regulations establishing

			 procedures for administrative hearings and the appropriate review of penalties

			 issued under this subsection, including establishing deadlines.

				

